Citation Nr: 1341731	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include shortness of breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition, the Veteran requested a hearing before a Veterans Law Judge of the Board in his May 2010 VA Form 9.  However, a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, the Veteran withdrew his request for a hearing in October 2011.  The Board finds that the Veteran has withdrawn his request for a hearing and will therefore proceed to adjudicate his appeal.  Id. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's currently diagnosed COPD is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.102 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by May 2009 and August 2010 letters to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, VA treatment records, private medical records, and a July 2010 VA respiratory examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner reviewed the claims file and considered the Veteran's reported and documented history in forming his conclusions.  The Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that has currently diagnosed COPD is the result of exposure to insecticide spray that was used to deter mosquitoes while he was serving in Texas in 1967.  Moreover, in an April 2009 statement, the Veteran indicated that he had shortness of breath when he entered the military and that his breathing problems have worsened over time.

The Veteran also submitted lay statements in May 2009 from his daughter, a co-worker, a veteran with whom he served, and a roommate.  All of the statements indicate that the Veteran's breathing problems have worsened since separation.
As an initial matter, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Service treatment records show that the Veteran reported shortness of breath on his September 1965 entrance examination; however, the physician's summary noted there were no significant abnormalities.  In addition, the Veteran's lungs and chest were clinically evaluated as normal, and a chest x-ray was also found to be normal.  Therefore, a pre-existing respiratory condition was not noted upon the Veteran's entrance into service, and the presumption of soundness applies to the Veteran's condition.  See id.    

Subsequently, the Veteran sought treatment in May 1966 for left costovertebral angle tenderness of the back exacerbated by motion or coughing.  Upon examination, the Veteran's chest was described as clear, and a chest x-ray was also negative.  The Veteran was ordered to rest for two days.  The Veteran returned for treatment several times in May 1966 and consistently reported back pain.  At the end of the month, with a reference to the negative chest x-ray, the examiner diagnosed the Veteran with a back strain.  There were no further reports of chest pain or other complaints related to COPD during service.  In his February 1968 report of medical history, the Veteran appears to have indicated experiencing shortness of breath, but he crossed out the markings and instead denied such symptoms.  In the accompanying examination report, the physician's summary noted, in pertinent part, "back problem- heavy lifting - no problems now."  There was no reference to any chest pain or symptoms related to COPD.  Furthermore, the Veteran's lungs and chest were evaluated as clinically normal; a chest x-ray was also normal.  

After service, the Veteran was treated for pneumonia in January 1988 by "Dr. R.H." at Mary Chiles Hospital, where he was diagnosed with COPD.  He reported smoking two packs per day for many years.  During follow-up treatment in April 1988, Dr. R.H. indicated the COPD diagnosis was "secondary to cigarette smoking."  

In November 1988, Dr. R.H. asked a fellow physician, "Dr. J.R." to help determine the cause of the Veteran's respiratory problems.  He stated: "[The Veteran] has been a 2 pack per day smoker for at least 25 years.  He related that he really did not have any problem until January of this year and he relates his problems occurring then after being exposed to aerosolized chemicals used in the performance of his job.  According to him, they were advised at the time the chemicals were used, that they did not need respiratory protection only to find out later that respiratory protection was advised prior to using these chemicals."  Thus, the Veteran did not relate his respiratory problems to exposure to insecticide in service, nor did he indicate that he had respiratory symptoms until many years after service in 1988.

Dr. J.R. provided the requested opinion in November 1988.  He explained that the Veteran's symptoms extended back farther than 1988; however, he stated the Veteran reported episodic dyspnea and productive cough for the past ten years.  Thus, this history only extends respiratory symptoms to 1978, ten years after the Veteran separated from service.  Moreover, Dr. J.R. opined that the Veteran's respiratory symptoms were related to his smoking history, explaining that "isocyanates can cause acute bronchospasm and in some patients may cause an alveolitis but these are relative acute problems," and the Veteran's symptoms had not stopped since January.   By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "isocyanate" is defined as "an ester of isomeric cyanic acid used esp. in plastics and adhesives."  
 
In May 1989, the Veteran completed a disability report in the context of his claim for disability benefits from the Social Security Administration (SSA).  The Veteran indicated he was unable to work due to emphysema and bronchitis and that his condition first bothered him in January 1988.  

The Veteran continued to seek treatment from Dr. R.H. for his COPD, with treatment records from 1997 through 2004 showing ongoing treatment, including pulmonary rehabilitation therapy and home oxygen.
Similarly, VA outpatient records demonstrate continued treatment for COPD.  Treatment records from 2003 through 2011 show that the Veteran's COPD was described as severe and he continued to report shortness of breath.  He also reported difficulty walking due to his respiratory symptoms.  The Veteran remained dependent on home oxygen and inhalers to manage his symptoms.  The possibility of a lung transplant was discussed in 2003, but Veteran did not pursue such treatment due to social and financial restraints.  He was provided a motorized wheel chair in 2006 due to reports of increased shortness of breath when walking.  A lung transplant was again discussed in 2011.  However, the Veteran was informed he would need to abstain from drinking alcohol for three months, and, even if he discontinued drinking alocohol, his age weighed against his candidacy for the procedure.

In July 2010, the Veteran was afforded a VA respiratory examination.  The examiner noted the Veteran's contention that his COPD was a result of exposure to insecticide in 1967 and that his condition had progressively worsened over time.  The examiner also noted the Veteran had smoked for approximately twenty-seven years and that the Veteran denied occupational exposure to dust and asbestos.  

Upon physical examination, the Veteran's chest expansion and diaphragm excursion were slightly limited.  There was no scarring or deformity of the chest wall.  Pulmonary function tests were performed, and the Veteran was diagnosed with COPD.  The examiner opined that the Veteran's COPD was less likely as not caused by or a result of military service.

Specifically, the examiner considered whether the Veteran's COPD, which was also identified as emphysema in earlier treatment records, could be related to exposure to mosquito sprays.  The examiner searched the National Library of Medicine and found no such causal relationship.  Moreover, the examiner referenced an article from the Agency for Toxic Substances and Disease Registry, which listed several acute illnesses that could develop after exposure to mosquito sprays; however, COPD and emphysema were not included in the listing.  

Furthermore, the examiner addressed the Veteran's contention, as supported by lay statements of record, that his shortness of breath became significant after service.  However, the examiner could not attribute such symptoms to COPD "as opposed to any of a large number of other illnesses which might be associated with shortness of breath."  The examiner continued: "In fact, a diagnosis of COPD would be rather unusual in an individual of the veteran's age just after separation from service."  

The Board acknowledges the Veteran's contention that his COPD is due to exposure to insecticide during service.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As  such, the Veteran is certainly competent to testify as to experiencing symptoms, such as difficulty breathing, coughing, or shortness of breath.  He is not, however, competent and with the appropriate medical training to offer an opinion as to a complex medical issue, such as attributing his shortness of breath to a specific diagnosis of COPD due to insecticide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

Therefore, while the Veteran's respiratory symptoms are indeed serious, the evidence unfortunately does not show that the Veteran's currently diagnosed COPD is related to active service, to include exposure to insecticides.  Instead, a VA examiner, taking into consideration the Veteran's reported history and allegation of insecticide exposure, concluded that it was not as least as likely as not that the Veteran's COPD was due to active service.  Moreover, Dr. R.H. and Dr. J.R both attributed the Veteran's COPD to his over twenty-five years of cigarette smoking.   

Finally, the Veteran himself has provided inconsistent statements with regard to the etiology and onset of his symptoms.  While he now asserts that his disorder has progressively worsened since separation from service, in the more contemporaneous medical history he gave at the separation examination, he denied shortness of breath.  Moreover, the separation examination did not include any finding of a respiratory condition; the Veteran's chest and lungs were found to be normal.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, when seeking SSA benefits, the Veteran indicated that his respiratory conditions began bothering him in 1988, many years after service; he did not report the onset of respiratory symptoms during or soon after service, as he suggested in the present appeal.  Indeed, the Veteran made no reference to the insecticide exposure when he established treatment in 1988 with Dr. R.H. or when continuing treatment with VA.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for COPD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for COPD, to include shortness of breath, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


